Citation Nr: 0805330	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-24 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including on the basis of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  He died in March 2005.  The appellant is his widow 
(surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In her August 2006 Substantive Appeal (on VA Form 9), the 
appellant requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board.  In February 2007, a 
Board remand directed the Appeals Management Center (AMC) to 
schedule her for a videoconference hearing.  38 C.F.R. 
§ 20.700(a), (e).  She later reiterated her hearing request 
in an April 2007 statement in support of her claim (on VA 
Form 21-4138).  And that same month, on April 11, 2007, the 
RO - on referral from the AMC, sent her a letter indicating 
her hearing was scheduled for May 21, 2007.  The RO 
subsequently sent her another letter on July 6, 2007 
indicating her hearing had been rescheduled for August 7, 
2007.  As well, the RO sent yet another letter eleven days 
later, on July 17, 2007, reminding her of her rescheduled 
hearing on August 7, 2007.  She cancelled her hearing 
request, however.

The appellant's representative has since submitted a 
statement in December 2007 requesting to again reschedule the 
hearing, citing noncompliance with the Board's remand 
directive, requiring another remand.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  But the representative is 
apparently under the mistaken impression that a video 
conference hearing was never scheduled following the Board's 
prior remand, when, in fact, it was on at least two 
occasions.  It was the widow-appellant, not VA, that elected 
not to have the proceeding.  Consequently, since there are no 
other grounds for rescheduling the hearing, such as a showing 
of good cause for not being able to attend the prior hearing, 
the Board will proceed to adjudicate the cause-of-death 
claim.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in March 
2005 as a result of cardiac arrest due to or as a consequence 
of severe chronic obstructive pulmonary disease (COPD) and 
severe coronary artery disease (CAD).

2.  At the time of his death, the veteran had established 
service connection for bilateral hearing loss and tinnitus 
disabilities.

3.  A disability related to his military service did not 
cause or contribute substantially or materially to his death, 
to include exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's death is not attributable to a disability 
incurred in or aggravated by service or one that may be 
presumed to have been incurred in service, including from 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a June 2005 
letter from the RO - issued before initially adjudicating 
her claim in August 2005:  (1) informed the appellant of the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informed her of the information 
and evidence that VA would obtain and assist her in 
obtaining; (3) informed her of the information and evidence 
she was expected to provide; and (4) requested that she 
provide any evidence in her possession pertaining to her 
claim, or something to the effect that she should "give us 
everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in November 2006 discussing the downstream 
disability rating and effective date elements of the claim.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if there is arguably any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the appellant and her representative.  VA also 
has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  


VA considers an examination or opinion necessary to make a 
decision on the claim if the evidence of record (1) contains 
competent evidence that the claimant (or, here, the deceased 
veteran) had a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
have been associated with his military service; and 
(3) contains insufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See, too, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence the veteran had chronic 
lung, vascular, or heart conditions while in service or 
within the applicable presumptive period after his discharge 
from the military.  In addition, the only evidence suggesting 
an etiological link between his death and his military 
service is his appellant-widow's unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant with her claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant-widow believes the veteran's death is 
attributable to his military service, including exposure to 
Agent Orange.  Unfortunately, though, the preponderance of 
the evidence is against her claim, so it must be denied.



The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Certain conditions such as arteriosclerosis and 
cardiovascular disease, including the precursor hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).



Here, according to his certificate of death, the veteran died 
in March 2005 from cardiac arrest due to or as a consequence 
of severe COPD and severe CAD.  At the time of his death, he 
had established service connection for bilateral hearing loss 
and tinnitus disabilities, but there is no indication his 
terminal heart, lung, and artery conditions had any 
correlation with his military service.

The veteran's service medical records (SMRs) make no 
reference to any complaints, diagnosis, or treatment for any 
heart, lung, or artery conditions.  In this regard, a June 
1971 service record indicates that a single X-ray PA chest 
view found no osseous abnormalities in the thoracic cage and 
that his cardiac silhouette appeared normal (no enlargement, 
etc.).  As well, both lung fields appeared free of active 
pulmonary disease.  The impression was a normal chest.  
In addition, his separation examination that same day noted 
normal lungs, chest, and heart.  He also had a normal blood 
pressure with a systolic of 118 and a diastolic of 82.  
Indeed, a report of medical history associated with his 
separation examination report noted that he checked the box 
"No" for shortness of breath, pain or pressure in his 
chest, and high blood pressure.  So his service medical 
records provide no indication of any heart, lung, or artery 
condition in service.

There also is no indication of arteriosclerosis or 
cardiovascular disease, including hypertension, within the 
one-year presumptive period after the veteran's military 
service ended in July 1971.  The record shows, instead, that 
his hypertension initially manifested in March 1999.  
Congestive heart failure and COPD were first indicated in 
March 2001, and his emphysema was again noted in December 
2001.  So, at the very earliest, these conditions began 
almost 28 years after his separation from active duty 
military service.  The Federal Circuit Court has indicated 
that such a lengthy lapse of time between the end of service 
and the initial manifestation or diagnosis of the condition 
at issue is a factor for consideration in deciding a service-
connection claim, including a cause-of-death claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Also consider this evidence suggests there might be an 
alternative explanation for the veteran's fatal COPD and CAD.  
Of particular note in this regard, a VA outpatient treatment 
record dated in September 2001 indicates he had smoked 
1-3 packs of cigarettes per day for over 40 years.  And an 
August 2001 VA outpatient treatment report appears to link 
his known COPD to his long history of smoking.  Precedent 
opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of COPD and heart and cardiovascular 
disorders.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for claims, as 
here, filed on or after June 9, 1998, there is now an express 
prohibition against granting service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

So on the current record, there simply is no medical evidence 
linking the veteran's death from heart, lung, or artery 
conditions to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In her September 2005 notice of disagreement (NOD), the 
appellant-widow also claimed that Agent Orange exposure in 
Vietnam may have caused the veteran's terminal COPD.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

A review of the veteran's military personnel records shows he 
served in Vietnam.  His DD Form 214 indicates he had one year 
and one day of foreign service and notes he received the 
Vietnam Service Medal.  Hence, it is presumed he was exposed 
to Agent Orange during his tour in Vietnam.

Despite his service in Vietnam, however, VA has determined 
that a positive association exists only between exposure to 
herbicides there and the subsequent development of the 
following conditions - chloracne, Type II diabetes, 
non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's 
disease, porphyria cutanea tarda (PCT), multiple myeloma, 
chronic lyphmocytic leukemia, acute and subacute peripheral 
neuropathy, prostate cancer, and cancers of the lung, 
bronchus, larynx and trachea.  See 38 C.F.R. § 3.309(e).  
Hence, the veteran does not receive the benefit of this 
presumption since heart disease (CAD), hypertension, and COPD 
are not on this list of diseases associated with exposure to 
Agent Orange.  Id.  Moreover, there is no medical opinion 
otherwise directly linking his death to exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994) (indicating the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran, or, as here, 
his widow-appellant, from establishing service connection 
with proof of actual direct causation, i.e., that his 
exposure to Agent Orange eventually led to the development of 
his fatal disability after service).  Indeed, to the 
contrary, a March 2005 VA outpatient treatment report 
specifically notes the veteran's medical problems were 
unrelated to any Agent Orange exposure.



The appellant-widow's unsubstantiated lay allegations of this 
purported relationship between the fatal heart, lung, and 
artery conditions and the veteran's military service are 
insufficient to establish this as fact.  See Woelhaert v. 
Nicholson, 
No. 05-2302 (U.S. Vet. App. August 24, 2007).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While she is competent 
to testify noticing him having shortness of breath or 
experiencing other visible symptoms associated with his 
terminal heart, lung or artery conditions, she is incapable 
of etiologically linking his fatal heart, lung, or artery 
conditions to his military service.  See Barr v. Nicholson, 
21. Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

For these reasons and bases, the appellant-widow's cause-of-
death claim must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


